77002: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-37157: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77002


Short Caption:CHAPPELL (JAMES) VS. STATE (DEATH PENALTY-PC)Court:Supreme Court


Related Case(s):29884, 43493, 49478, 61967


Lower Court Case(s):Clark Co. - Eighth Judicial District - C131341Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:Douglas, Herndon, SilverCase Status:Remittitur Stayed


Replacement:None for Justice HerndonPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/07/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Attorneys for Criminal JusticeDeborah L. Westbrook
							(Clark County Public Defender)
						


AppellantJames Montell ChappellEllesse D. Henderson
							(Federal Public Defender/Las Vegas)
						Bradley D. Levenson
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						Scott Wisniewski
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/21/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


09/21/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-37012




09/21/2018OtherChief Justice Michael L Douglas disqualified from participation in this matter. Disqualification Reason: Parties.


10/04/2018Transcript RequestFiled Certificate of No Transcript Request (Certification Under NRAP 9(A)).18-38915




10/11/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-39878




01/16/2019MotionFiled Appellant's Request For Extension Of Time Within Which To File Appellant's Opening Brief. (SC)19-02539




01/31/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: April 22, 2019. (SC).19-04760




02/06/2019OtherJustice Abbi Silver disqualified from participation in this matter. (SC)


04/22/2019MotionFiled Appellant's Request For Extension Of Time Within Which To File Appellant's Opening Brief (Second Request). (SC)19-17573




04/25/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  May 2, 2019.  (SC)19-18292




05/02/2019BriefFiled Appellant's Opening Brief. (SC)19-19239




05/02/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-19241




05/02/2019AppendixFiled Appellant's Appendix Volume 2. (SC)19-19243




05/02/2019AppendixFiled Appellant's Appendix Volume 3. (SC)19-19244




05/02/2019AppendixFiled Appellant's Appendix Volume 4. (SC)19-19245




05/02/2019AppendixFiled Appellant's Appendix Volume 5. (SC)19-19246




05/02/2019AppendixFiled Appellant's Appendix Volume 6. (SC)19-19247




05/02/2019AppendixFiled Appellant's Appendix Volume 7. (SC)19-19248




05/02/2019AppendixFiled Appellant's Appendix Volume 8. (SC)19-19249




05/02/2019AppendixFiled Appellant's Appendix Volume 9. (SC)19-19250




05/02/2019AppendixFiled Appellant's Appendix Volume 10. (SC)19-19252




05/02/2019AppendixFiled Appellant's Appendix Volume 11. (SC)19-19254




05/02/2019AppendixFiled Appellant's Appendix Volume 12. (SC)19-19255




05/02/2019AppendixFiled Appellant's Appendix Volume 13. (SC)19-19258




05/02/2019AppendixFiled Appellant's Appendix Volume 14. (SC)19-19260




05/02/2019AppendixFiled Appellant's Appendix Volume 15. (SC)19-19262




05/02/2019AppendixFiled Appellant's Appendix Volume 16. (SC)19-19266




05/02/2019AppendixFiled Appellant's Appendix Volume 17. (SC)19-19268




05/02/2019AppendixFiled Appellant's Appendix Volume 18. (SC)19-19269




05/02/2019AppendixFiled Appellant's Appendix Volume 19. (SC)19-19271




05/02/2019AppendixFiled Appellant's Appendix Volume 20. (SC)19-19272




05/02/2019AppendixFiled Appellant's Appendix Volume 21. (SC)19-19274




05/02/2019AppendixFiled Appellant's Appendix Volume 22. (SC)19-19278




05/02/2019AppendixFiled Appellant's Appendix Volume 23. (SC)19-19280




05/02/2019AppendixFiled Appellant's Appendix Volume 24. (SC)19-19281




05/02/2019AppendixFiled Appellant's Appendix Volume 25. (SC)19-19283




05/02/2019AppendixFiled Appellant's Appendix Volume 26. (SC)19-19284




05/02/2019AppendixFiled Appellant's Appendix Volume 27. (SC)19-19285




05/02/2019AppendixFiled Appellant's Appendix Volume 28. (SC)19-19288




05/02/2019AppendixFiled Appellant's Appendix Volume 29. (SC)19-19289




05/02/2019AppendixFiled Appellant's Appendix Volume 30. (SC)19-19291




05/02/2019AppendixFiled Appellant's Appendix Volume 31. (SC)19-19292




06/03/2019MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)19-23877




06/19/2019Order/ProceduralFiled Order Granting Motion.  Respondent shall have until August 2, 2019, to file and serve the answering brief.  (SC)19-26486




08/02/2019MotionFiled Respondent's Motion for Enlargement of Time - Second Request (Answering Brief). (SC)19-32659




08/14/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: October 1, 2019. (SC).19-34158




09/30/2019BriefFiled Respondent's Answering Brief. (SC)19-40419




10/29/2019MotionFiled Request For Extension Of Time Within Which To File Appellant's Reply Brief.  (SC)19-44446




11/07/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until December 30, 2019, to file and serve the reply brief.  (SC)19-45787




12/27/2019BriefFiled Appellant's Reply Brief. (SC)19-52209




12/27/2019AppendixFiled Appellant's Reply Appendix Volume 1 of 1. (SC)19-52210




12/27/2019Case Status UpdateBriefing Completed. (SC)


12/29/2020OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings


01/07/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-00379




12/30/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Cadish, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Pickering. fn1 [The Honorable Abbi Silver, Justice, and Honorable Douglas W. Herndon, Justice, did not participate in the decision of this matter.] 137 Nev. Adv. Opn. No. 83. En Banc. (SC)21-37157




01/14/2022MotionFiled Appellant's Motion to Extend Time to file Petition for Rehearing. (SC)22-01523




01/19/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until February 17, 2022, to file and serve a petition for rehearing. If no petition for rehearing is timely filed, the clerk of this court shall issue the remittitur.  (SC)22-01876




02/17/2022Notice/IncomingFiled Appellant's Notice Request Judicial Notice of Court Records. (REJECTED PER NOTICE FILED ON 2/17/22) (SC)


02/17/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (REJECTED PER NOTICE FILED ON 2/17/22) (SC)


02/17/2022Filing FeeRehearing Filing fee waived. (SC)


02/17/2022Notice/OutgoingIssued Notice of Rejection - Appellant's Notice Request Judicial Notice of Court Records and Petition for Rehearing.  (No Notice of Appearance for Attorney David Anthony.)  (SC)22-05358




02/17/2022Notice/IncomingFiled Appellant's Request to Take Judicial Notice of Court Records. (SC)22-05385




02/17/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)22-05387




02/17/2022Filing FeeRehearing Filing fee waived. (SC)


02/22/2022Notice/IncomingFiled Notice of Appearance for Amicus Curiae (Nevada Attorneys for Criminal Justice.)  (SC)22-05816




02/22/2022MotionFiled Motion for Permission to File Amicus Curiae Brief. (SC)22-05817




02/22/2022BriefFiled Brief of Amicus Curiae Nevada Attorneys for Criminal Justice, In Support of Appellant's Petition for Rehearing. (SC)22-05819




02/28/2022Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  14 days.  (SC)22-06395




03/10/2022Order/ProceduralFiled Order Granting Motions. Appellant has filed a motion for this court to take judicial notice of a different matter that involves the same issues present in the instant appeal in order to demonstrate to this court how the postconviction issues in this appeal play out. The motion is granted. However, upon consideration of the merits, this court will disregard any information that is determined to be inappropriate for consideration. Proposed amicus curiae, Nevada Attorneys for Criminal Justice (NACJ), have filed a motion for leave to file an amicus brief in support of appellant's petition for rehearing. The motion is granted. The amicus brief was filed on February 22, 2022. (SC).22-07757




03/11/2022Notice/IncomingFiled Respondent's Notice of Appearance for Karen L. Mishler. (SC)22-07851




03/11/2022Post-Judgment PetitionFiled Respondent's Answer to Petition for Rehearing. (SC)22-07852




03/24/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  fn1[Justice Abbi Silver and Justice Douglas Herndon did not participate in the decision of this matter.]  (SC)22-09198




03/28/2022MotionFiled Appellant's Motion for Stay of Remittitur Pending Filing of Petition for Writ of Certiorari. (SC)22-09547




04/05/2022Order/ProceduralFiled Order Granting Motion to Stay Issuance of Remittitur. Appellant has now filed a motion to stay issuance of the remittitur pending consideration of filing a writ of certiorari with the United States Supreme Court. The motion is granted. Issuance of the remittitur is hereby stayed until August 16, 2022. If the clerk of this court receives written notice by August 16, 2022, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If such notice is not received by August 16, 2022, the clerk shall issue the remittitur. (SC)22-10528




06/21/2022Notice/IncomingFiled Notice of an Application for an Extension of Time to File Petition for a Writ of Certiorari until August 20, 2022. (SC)22-19610




06/28/2022Order/ProceduralFiled Order. Appellant has filed a notice informing this court that the time for filing the petition has been extended to August 20, 2022. Accordingly, the stay of the issuance of the remittitur is hereby extended until September 6, 2022. . If the clerk of this court receives written notice by September 6, 2022, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If such notice is not received by September 6, 2022, the clerk shall issue the remittitur. (SC)22-20383





Combined Case View